UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

 

)
JAMES RICHARDSON, )
)
Petitioner, )
)
v. ) Civil Action No. 16-0972 (RJL)
)
U.S. PAROLE COMMISSION, )
)
Respondent. ) F I L E D
) FEB 1 7 2017
MEMORANDUM OPINION Clerk. U.S. D|str|ct & Bankrupwy
(,7/ Courts for the D|str|ct of Columb|a
February / 6 , 2017

This matter is before the Court on petitioner’s pro se petition for a Writ of habeas
corpus (“Pet.”) and the United States Parole Commission’s Opposition to Defendant’s
Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (“Cornm’n Opp’n”). For the
reasons discussed below, the petition will be denied.

BACKGROUND

On March 8, 1989, on petitioner’s conviction for distribution of cocaine and
possession With intent to distribute cocaine, the Superior Court of the District of Columbia
imposed a sentence of 40 months to 10 years’ incarceration Comm’n Opp’n at 1; see id.,
EX. 2 (Judgrnent and Commitment Order, United States v. Rz'chara’son, No. F-4054-88
(D.C. Super. Ct. Mar. 8, 1989)). Although the former Board of Parole of the District of
Columbia granted petitioner parole through Work release in 1992, it rescinded the grant

and denied parole. See id., Exs. 3-4 (Notices of Board Order dated May 21, 1992 and

September 17, 1992, respectively). On March 22, 1993, on petitioner’s conviction for
distribution of cocaine, the Superior Court imposed a consecutive sentence of four to
twelve years’ incarceration See id., Ex. 5 (Judgment and Commitment Order, United
States v. Richardson, No. F-5793-92 (D.C. Super. Ct. Mar. 22, 1993)). His aggregate
sentence, then, was 22 years’ incarceration See id., Ex. l (Sentence Monitoring
Computation Data) at 16. Since petitioner’s parole release in 1996, see id., Ex. 6
(Certificate of Parole), his parole has been revoked seven times, see id. at 2-4. As of
petitioner’s most recent parole release on October 31, 2015, he was to remain under
supervision until January 13, 2019. See icz’., Ex. 24 (Certiflcate ofParole) at 1.
DISCUSSION

According to petitioner, “the sentence the court handed down has long since passed
and/or expired[.]” Pet. at l (page numbers designated by ECF). “The sentence here should
have expired in 2010,” or 22 years after he was taken into custody in 1998, id., yet he
remains in custody six years later, see id. at 9. He attributes this circumstance to the Parole
Commission’s actions “extending the court[’]s sentence.” Id. at l. His sentences “were
handed down by the Court the Judicial Branch,” l`d. at 8, and he claims that the Parole
Commission violates the separation of powers doctrine by acting outside of its executive
branch functions, id., causing him to “serve a longer sentence than the court[] intended,”
id. at l. “This claim is a non-starter.” Rczhim v. U.S. Parole Comm ’n, 77 F. Supp. 3d 140,
145 (D.D.C. 2015); see Hammett v. U.S. ParOle Comm ’1/1, 2010 WL 1257669, at *1 (D.D.C.
Apr. 2, 2010) (observing that “[t]his argument, and similar separation of powers arguments,

have been raised often and rejected each time”).

2

The Parole Commission is not a court, and it cannot impose a criminal sentence.
This authority rests with the Superior Court. See D.C. Code § 11-923(b). Rather, the
Parole Commission is authorized “to grant, deny, or revoke a District of Columbia
offender’s parole and to impose or modify his parole conditions.” Brown v. United States
Parole Comm’n, 190 F.Supp.3d 186, 189 (D.D.C. 2016) (citing D.C. Code § 24-131(a),
(c)); see also Frcmklin v. District of Columbia, 163 F.3d 625, 632 (D.C. Cir. 1998)
(discussing the transfer of parole jurisdiction for District of Columbia prisoners to the
Parole Commission). “lts jurisdiction instead extends only to the execution of a judicially
imposed sentence[.]” Rahim, 77 F. Supp. 3d at 145 (citing Smallwooa’ v. U.S. Parole
Comm’n, 777 F. Supp. 2d 148, 150 (D.D.C. 2011)); see also Maa’a’ox v. Elzl`e, 238 F.3d
437, 445 (D.C. Cir. 2001). Thus, “[a]s the duly authorized paroling authority, the [Parole]
Commission does not usurp a judicial function when, as here, it acts pursuant to the parole
laws and regulations of the District of Columbia.” Thompson v. D.C. Dep ’t ofCorr., 51 1
F. Supp. 2d 111, 114 (D.D.C. 2007) (internal quotation marks and citation omitted). ln
short, the Parole Commission “exercises no judicial function, and its decisions do not
violate the separation of powers doctrine.” Ramsey v. Faust, 943 F. Supp. 2d 77, 81
(D.D.C. 2013) (citations omitted).

Petitioner also argues that the Parole Commission’s actions violate the double
jeopardy and ex post facto clauses. See Pet. at 1. He is mistaken “The double jeopardy
clause prohibits the executive branch from doubling down, bringing multiple prosecutions
or seeking successive punishments against a defendant for the same criminal offense.”

Brown, 190 F.Supp.3d at 189 (internal quotation marks and citations omitted). Parole

3

proceedings are not criminal prosecutions Rather, they are the “continuation of the
original sentence that resulted in parole,” and jeopardy therefore does not attach. Ia’.
(citations omitted); Campbell v. U.S. Parole Comm’n, 563 F. Supp. 2d 23, 27 (D.D.C.
2008) (finding the double jeopardy clause “simply not applicable to parole decisions”).

An ex post facto violation occurs when a law “retroactively alter[s] the definition of
crimes or increase[s] the punishment for criminal acts.” Brown, 190 F.Supp.3d at 190
(quoting Collins v. Youngblooa’, 497 U.S. 37, 43 (1990)). The Court presumes that
petitioner’s ex post facto claim arises from the recalculation of his aggregate sentence upon
each revocation of parole. “Under District of Columbia law, [petitioner] cannot receive
credit for time on parole, commonly known as ‘street time,’ after his parole has been
revoked.” Jones v. Bureau ofPrisoz/zs, No. 02-5054, 2002 WL 31189792, *1 (D.C. Cir.
Oct. 2, 2002) (per curiam) (citation omitted). Accordingly, “there is no ex post
facto violation when [petitioner’s] sentence was recalculated to exclude any credit
previously given for street time.” Ia’. (citing Davis v. Moore, 772 A.2d 204, 214-15 (D.C.
2001) (en banc)); see also Thompson, 511 F. Supp. 2d at 113 (flnding that forfeiture of
street time “simply returned [petitioner] to the position he would have been but for his
release to parole”).

Petitioner fails to show that he is “in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2241(c)(3). His petition for a writ of habeas

saw

RICHA“Rfrfl. LEoN
UNITED sTATEs DISTRICT JUDGE

corpus is denied. An Order is issued separately.